                                          Case 5:19-cv-03105-VKD Document 10 Filed 04/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     KRISTEN PETRICK, et al.,                             Case No. 19-cv-03105-VKD
                                                                                              *SEALED*
                                                          Plaintiffs,
                                   9
                                                                                              ORDER TO UNSEAL AND SERVE
                                                   v.                                         THE COMPLAINT
                                  10

                                  11     STARS BAY AREA, INC,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The United States and the State of California have declined to intervene in this action

                                  15   pursuant to the False Claims Act, 31 § U.S.C. 3703(b)(4)(B), and the California False Claims Act,

                                  16   Cal. Gov’t Code § 12652(c)(6)(B). Dkt. No. 9. Accordingly, the Court orders as follows:

                                  17          1.        The complaint in this action (Dkt. No. 1), the United States and State of

                                  18   California’s Notice of Election to Decline Intervention (Dkt. No. 9), and this Order shall be

                                  19   unsealed;

                                  20          2.        The relator shall serve all the documents identified in paragraph 1 of this Order on

                                  21   the defendants;

                                  22          3.        All other matters occurring in this action after the date of this Order shall be not be

                                  23   sealed, unless the Court so orders;

                                  24          4.        Counsel for the United States and for the State of California shall file notices of

                                  25   appearance in this action if they have not already done so for the purpose of receiving ECF

                                  26   notifications of all pleadings and motions filed in this action, as provided for in 31 U.S.C.

                                  27   § 3730(c)(3) and Cal. Gov’t Code § 12652(f)(l);

                                  28          5.        The United States and the State of California may order any deposition transcript(s)
                                          Case 5:19-cv-03105-VKD Document 10 Filed 04/14/20 Page 2 of 2




                                   1   and may seek to intervene in this action for good cause at any time; and

                                   2          6.      Should the relator or defendants propose that this action be dismissed, settled, or

                                   3   otherwise discontinued, the Court will provide the United States and State of California with an

                                   4   opportunity to be heard before ruling or granting approval, in accordance with 31 U.S.C.

                                   5   § 3703(b)(1) and Cal. Gov’t Code § 12652(c)(1).

                                   6          The United States and State of California request that all papers on file in this action before

                                   7   the date of this Order, other than those identified in paragraph 1 above, remain under seal. The

                                   8   only justification they provide for this request is that “in discussing the content and extent of the

                                   9   United States’ and the State of California’s investigations, such papers are provided by law to this

                                  10   Court alone for the sole purpose of evaluating whether the seal and time for making an election to

                                  11   intervene should be extended.” Dkt. No. 9 at 2. The Court denies the United States and State of

                                  12   California’s request to seal Dkt. Nos. 2 through 8 on the basis of this generalized explanation. The
Northern District of California
 United States District Court




                                  13   remaining contents of the Court’s file in this action shall be unsealed 30 days from the date of

                                  14   this Order, unless the United States and/or the State of California move to seal those items in

                                  15   compliance with Civil Local Rule 79-5 and the Court grants that motion.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 14, 2020

                                  18

                                  19
                                                                                                     VIRGINIA K. DEMARCHI
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
